Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 28 May 2021, 12 August 2021 & 07 October 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear in what sense “the first, second, third, and fourth circuit boards are parallel with one another…when the integrated circuit is in the assembled configuration” because, as seen in Figs.4A,4C&5, the third and fourth boards 320c & 320d could be understood as being perpendicular at least to the first and second boards 320a & 320b in the assembled configuration.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 25-27, 29 & 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (WO 2015196489). 
Regarding claim 21, with reference to corresponding US Pat.Pub.2017/0104906, Tang teaches an integrated circuit of a robotic surgical system1, the integrated circuit comprising: 
a nexus (rigid board) 311a having a first side and a second side (not numbered); 
a first circuit board (rigid board) 311b electrically and mechanically coupled to the first side of the nexus; and 
a second circuit board (rigid board) 311c electrically and mechanically coupled to the second side of the nexus, wherein the first and second circuit boards 311b & 311c are parallel with one another and extend distally from the nexus 311a when the integrated circuit is in an assembled configuration (i.e., two rigid boards 311b & 311c are folded and disposed on opposite sides of support frame 32; abstract; Figs.3-5).  


    PNG
    media_image1.png
    427
    411
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    493
    534
    media_image2.png
    Greyscale

	Regarding claim 22, the first and second sides of the nexus 312 are opposite to one another (Fig.5).  
	Regarding claim 23, the first and second circuit boards 311b & 311c and the nexus 311a are coupled to one another to define a cavity (for camera 20 and frame 32) when the integrated circuit is in the assembled configuration (Figs.3-4).
  	Regarding claim 25, in the assembled configuration, a longitudinal axis defined by the cavity is transverse to a plane defined by the nexus 311a (Fig.3).  
	Regarding claim 26, the integrated circuit is configured to transition between the assembled configuration (Fig.3) and a pre-assembled configuration (Fig.5), in which the first and second circuit boards 311b & 311c and the nexus 311a are substantially coplanar.  
	Regarding claim 27, the nexus 311a, the first circuit board 311b, and the second circuit board 311c are printed circuit boards (¶[0004]-¶[0005]).  
Regarding claim 29, each of the first circuit board 311b and the second circuit board 311c has a proximal end portion (flexible board) 312 mechanically and electrically coupled with the nexus 311a (¶[0069]; Fig.5).  
.  
Claims 21-29 & 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suzuki (US 5,296,831).
Regarding claim 21, Suzuki teaches an integrated circuit of a robotic surgical system2, the integrated circuit comprising: comprising: 
a nexus having a first side and a second side (center of H-shaped foil with aperture B; Fig.3); a first circuit board electrically and mechanically coupled to the first side of the nexus (left side of center of H-shaped foil); and 
a second circuit board electrically and mechanically coupled to the second side of the nexus (right side of center of H-shaped foil), wherein the first and second circuit boards are parallel with one another and extend distally from the nexus when the integrated circuit is in an assembled configuration (i.e., when verticals of H-shaped foil are initially folded along lines K2 and then along lines K1 so that housing G is totally wrapped in foil; c.2:55-62; Fig.3).

    PNG
    media_image3.png
    688
    475
    media_image3.png
    Greyscale


	Regarding claim 23, the first and second circuit boards and the nexus are coupled to one another to define a cavity (not numbered, in which iron yokes E extend) when the integrated circuit is in the assembled configuration (Figs.1-2).
Regarding claim 24, the cavity is configured to receive a motor assembly of a motor pack (i.e., iron yokes E are part of optical scanner/focus and track control circuit) via a distal opening collectively defined by a distal end portion of each of the first and second circuit boards (i.e., at bottom of housing G, c.2:36-40; c.2:49-68; Fig.2).
  	Regarding claim 25, in the assembled configuration, a longitudinal axis defined by the cavity is transverse to a plane defined by the nexus (Figs.1-2).  
Regarding claim 26, the integrated circuit is configured to transition between the assembled configuration (Figs.1-2) and a pre-assembled configuration (Fig.3), in which the first and second circuit boards and the nexus are substantially coplanar.  
	Regarding claim 27, the nexus, the first circuit board, and the second circuit board are printed circuit boards (c.1:9-13).
	Regarding claim 28, at least one of the nexus, the first circuit board, or the second circuit board define at least one ventilation hole (aperture) B therethrough (Fig.3).
Regarding claim 29, each of the first circuit board and the second circuit board has a proximal end portion mechanically and electrically coupled with the nexus (Fig.3).  
Regarding claim 32, in the assembled configuration, the first and second circuit boards collectively define a central longitudinal axis that is transverse to a plane defined by the nexus (Figs.1-2).  
Claims 21-24, 26-29, 34, 37-38 & 40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Seitz et al. (US 6,016,253).
Regarding claim 21, Seitz teaches an integrated circuit of a robotic surgical system3, the integrated circuit comprising: 
a nexus (circuit board piece) L1 having a first side and a second side (not numbered); 
a first circuit board (circuit board piece) L2 electrically and mechanically coupled to the first side of the nexus L1; and 
a second circuit board (circuit board piece) L3 electrically and mechanically coupled to the second side of the nexus L1, wherein the first and second circuit boards L2 & L3 are parallel with one another and extend distally from the nexus L1 when the integrated circuit is in an assembled configuration (Figs.4-5).
    
    PNG
    media_image4.png
    743
    512
    media_image4.png
    Greyscale


	Regarding claim 23, the first and second circuit boards L2 & L3 and the nexus L1 are coupled to one another to define a cavity (space) when the integrated circuit is in the assembled configuration (i.e., actuator 7 situated within the space formed by the circuit board pieces; c.3:55-57; c.4:5-11; Figs.4&7-8). 
Regarding claim 24, the cavity is configured to receive a motor assembly of a motor pack (actuator) 7 via a distal opening collectively defined by a distal end portion of each of the first and second circuit boards (i.e., actuator 7 inserted in three-dimensional circuit board arrangement so as to be situated within the space formed by the circuit board pieces; c.3:55-57; c.4:5-11; Figs.4&7-8).
	Regarding claim 26, the integrated circuit is configured to transition between the assembled configuration (Fig.4) and a pre-assembled configuration (Fig.5), in which the first and second circuit boards L2 & L3 and the nexus L1 are substantially coplanar.  
	Regarding claim 27, the nexus L1, the first circuit board L2, and the second circuit board L3 are printed circuit boards (abstract; c.3:7-8).  
Regarding claim 28, at least one of the first circuit board L2, or the second circuit board L3 define at least one ventilation hole 11 therethrough (Figs.4-5&7).
Regarding claim 29, each of the first circuit board L2 and the second circuit board L3 has a proximal end portion mechanically and electrically coupled with the nexus L1 (via film connectors V1 & V2a/V2b; Fig.5).  
Regarding claim 34, Seitz teaches an instrument drive unit comprising: 
a housing 8; and 

an integrated circuit including a nexus (circuit board piece) L1, a first circuit board (circuit board piece) L2, and a second circuitPage 3 of 5Docket No.: 356416US04CON (203-10900 PCT US CON II) Preliminary Amendmentboard (circuit board piece) L3, the first and second circuit boards L2 & L3 being electrically and mechanically coupled to the nexus on opposite sides of the nexus L1, wherein the first and second circuit boards L2 & L3 extend distally from the nexus L1 and collectively define a cavity (space) when the integrated circuit is in an assembled configuration (c.4:5-11; Fig.4); and 
a motor assembly 7 configured for receipt in the cavity (i.e., actuator 7 inserted in three-dimensional circuit board arrangement so as to be situated within the space formed by the circuit board pieces; c.3:55-57; c.4:5-11; Figs.7-8). 
Regarding claim 37, the cavity (space) is configured to receive the motor assembly via a distal opening collectively defined by a distal end portion of each of the first and second circuit boards L2 & L3 (i.e., actuator 7 inserted in three-dimensional circuit board arrangement so as to be situated within the space formed by the circuit board pieces; c.3:55-57; c.4:5-11; Figs.7-8). 
Regarding claim 38, the integrated circuit is configured to transition between the assembled configuration (Fig.4) and a pre-assembled configuration (Fig.5), in which the first and second circuit boards L2 and L3 and the nexus L1 are substantially coplanar.  
Regarding claim 40, at least one of the nexus, the first circuit board, or the second circuit board includes at least one electrical connector configured to electrically interconnect the nexus, the first circuit board, or the second circuit board with at least one electrical component of the instrument drive unit in that circuit board connectors V1 and V2a/V2b connect the first and second circuit boards and nexus (Fig.4) and the actuator element 7 is arranged in the front housing half 8 which has an electrical terminal zone 6 and also connecting means 10 for the .
Claims 21-23, 25-29 & 32-33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schmidt et al. (US 5,008,496).
Regarding claim 21, Schmidt teaches an integrated circuit of a robotic surgical system4, the integrated circuit comprising: 
a nexus (central board) 1 having a first side and a second side; 
a first (right side) circuit board 1 electrically and mechanically coupled to the first side of the nexus; and 
a second (left side) circuit board 1 electrically and mechanically coupled to the second side of the nexus, wherein the first and second circuit boards are parallel with one another and extend distally from the nexus when the integrated circuit is in an assembled configuration (i.e., a three-dimensional box-shaped printed circuit board with five rigid board sections 1 and four flexible joining sections 2 is formed; c.3:35-49; Figs.1&4).  

    PNG
    media_image5.png
    288
    492
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    256
    248
    media_image6.png
    Greyscale



Regarding claim 23, first and second circuit boards and the nexus are coupled to one another to define a cavity when the integrated circuit is in the assembled configuration (inclusive of the three-dimensional box-shaped printed circuit board with five rigid board sections 1 and four flexible joining sections 2 is formed; c.3:35-49; Figs.1&4).
Regarding claim 25, in the assembled configuration, a longitudinal axis defined by the cavity is transverse to a plane defined by the nexus (Figs.1&4).  
Regarding claim 26, the integrated circuit is configured to transition between the assembled configuration (Fig.4) and a pre-assembled configuration (Fig.1), in which the first and second circuit boards and the nexus are substantially coplanar.  
Regarding claim 27, the nexus, the first circuit board, and the second circuit board are printed circuit boards (c.3:35-49).  
Regarding claim 28, at least one of the nexus, the first circuit board, or second circuit board defines at least one ventilation hole 6 therethrough (c.3:29-30; Fig.1).  
Regarding claim 29, each of the first circuit board and the second circuit board has a proximal end portion mechanically and electrically coupled with the nexus (via joining sections 2 and interconnects 5; Fig.1).  
Regarding claim 32, the first and second circuit boards collectively define a central longitudinal axis that is transverse to a plane defined by the nexus (Figs.1&4).  
Regarding claim 33, a third circuit board is electrically and mechanically coupled to a third side of the nexus; and a fourth circuit board electrically and mechanically coupled to a fourth side of the nexus (via joining sections 2 and interconnects 5; Fig.1).  
Claims 21-23, 25-27, 29 & 32-33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gilad et al. (US 8,500,630). 
Regarding claim 21, Gilad teaches an integrated circuit of a robotic surgical system5, the integrated circuit (flexible circuit board) 10 comprising: 
a nexus (wide portion) 14 having a first side and a second side (not numbered); 
a first circuit board (flexible leaf) 42 electrically and mechanically coupled to the first side of the nexus; and 
a second circuit board (flexible leaf) 42 electrically and mechanically coupled to the second side of the nexus, wherein the first and second circuit boards 42 are parallel with one another and extend distally from the nexus 14 when the integrated circuit is in an assembled configuration (e.g., when flexible circuit board 10 is inserted into a capsule housing tube; c.3:27-c.5:9; Figs.1&2).
            
    PNG
    media_image7.png
    693
    338
    media_image7.png
    Greyscale
     
    PNG
    media_image8.png
    497
    342
    media_image8.png
    Greyscale


Regarding claim 23, the first and second circuit boards 42 and the nexus 14 are coupled to one another to define a cavity when the integrated circuit 10 is in the assembled configuration (i.e., interior of nexus 14 and leaves 42 Fig.2).  
Regarding claim 25, in the assembled configuration, a longitudinal axis defined by the cavity is transverse to a plane defined by the nexus 14 (Fig.2).
Regarding claim 26, the integrated circuit 10 is configured to transition between the assembled configuration (Fig.2) and a pre-assembled configuration (Fig.1), in which the first and second circuit boards and the nexus are substantially coplanar.  
Regarding claim 27, the nexus 14, the first circuit board 42, and the second circuit board 42 are printed circuit boards (c.3:27-34).
Regarding claim 29, each of the first circuit board 42 and the second circuit board 42 has a proximal end portion mechanically and electrically coupled with the nexus (i.e., the various components such as an image sensor and illumination source are disposed on different flexible circuit board sections which are folded; c.1:51-64).  
Regarding claim 32, in the assembled configuration, the first and second circuit boards 42 collectively define a central longitudinal axis that is transverse to a plane defined by the nexus 14 (Fig.2).
Regarding claim 33, the integrated circuit 10 includes a third circuit board 42 electrically and mechanically coupled to a third side of the nexus 14; and a fourth circuit board  42 electrically and mechanically coupled to a fourth side of the nexus 14 (Figs.1-2).  
Claims 21-23, 25-27, 29 & 32-33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jang et al. (US 6,137,691).
Regarding claim 21, Jang teaches an integrated circuit of a robotic surgical system6, the integrated circuit (second circuit board) 50 comprising: 
a nexus G having a first side and a second side (not numbered; Fig.5b); 
a first circuit board H electrically and mechanically coupled to the first side of the nexus G (Fig.5b); and 
a second circuit board F electrically and mechanically coupled to the second side of the nexus G, wherein the first and second circuit boards H & F are parallel with one another and extend distally from the nexus G when the integrated circuit is in an assembled configuration (i.e., three dimensional box shape; c.4:39-c.5:19; c.5:30-39; Figs.5b,6b&7).

    PNG
    media_image9.png
    655
    538
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    660
    485
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    739
    356
    media_image11.png
    Greyscale

Regarding claim 22, the first and second sides of the nexus G are opposite to one another (Fig.5b).  

Regarding claim 25, in the assembled configuration, a longitudinal axis defined by the cavity is transverse to a plane defined by the nexus G (Fig.7).  
Regarding claim 26, the integrated circuit is configured to transition between the assembled configuration (Fig.7) and a pre-assembled configuration (Fig.5b), in which the first and second circuit boards H & F and the nexus G are substantially coplanar.  
Regarding claim 27, the nexus, the first circuit board, and the second circuit board are printed circuit boards (c.1:28-29).  
Regarding claim 29, each of the first circuit board H and the second circuit board F has a proximal end portion mechanically and electrically coupled with the nexus G (Fig.5b).  
Regarding claim 32, in the assembled configuration, the first and second circuit boards H & F collectively define a central longitudinal axis that is transverse to a plane defined by the nexus G (Fig.7).  
Regarding claim 33, when the nexus of integrated circuit 50 is defined by board F (instead of G), a third circuit board J is electrically and mechanically coupled to a third side of the nexus F; and a fourth circuit board K is electrically and mechanically coupled to a fourth side of the nexus F (Fig.5b) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 24, 34, 37-38 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gilad in view of Lemelson (US 4,803,992).
Regarding claims 24 & 34, Gilad teaches an instrument drive unit with an integrated circuit (flexible circuit board) 10 including a distal opening collectively defined by a distal end portion of each of the first and second circuit boards 42 when inserted into the housing tube of an in vivo instrument, e.g., an endoscope (c.4:5-12; c.4:33-36; Fig.2), but does not further teach the cavity formed by flexible circuit board is configured to receive a motor assembly of a “motor pack”. 
But, Lemelson teaches an in vivo instrument (catheter) used to inspect body ducts including a motor (or “motor pack”) to provide controlled movement of the instrument to allow inspection of body duct wall and structure and controllably move the instrument through the body duct (c.19:4-17; c.20:8-41).
Thus, it would have been obvious before the effective filing date to configure Gilad’s in vivo device to receive a motor assembly of a “motor pack” since Lemelson teaches a motor would have been desirable to allow inspection and controllably move the in vivo instrument.  
Regarding claim 37 in the combination, Gilad’s cavity is configured to receive the motor assembly of Lemelson via a distal opening collectively defined by a distal end portion of each of the first and second circuit boards 42 (Gilad, Fig.2).  
Regarding claim 38, in Gilad the integrated circuit 10 is configured to transition between the assembled configuration (Fig.2) and a pre-assembled configuration (Fig.1), in which the first and second circuit boards and the nexus are substantially coplanar.  
.  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tang or Gilad, further in view of Jang et al. (KR 10-2009-0089558).
Tang and Gilad each substantially teaches the invention but does not further teach that at least one of the nexus, the first circuit board, or the second circuit board define “at least one ventilation hole therethrough.”
But, Jang teaches a printed circuit board substrate 110 for a camera including a ventilation hole 115 for discharging air to the outside, thereby preventing deformation/damage of an image sensor (abstract). 
Thus, it would have been obvious before the effective filing date to modify Tang or Gilad and provide at least one ventilation hole through at least one of the nexus and/or boards since Jang teaches a ventilation hole would have been desirable for discharging air to the outside and preventing deformation/damage.
Claims 24, 34-38 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 6,137,691) in view of Lemelson (US 4,803,992).
Regarding claims 24 & 34, Jang teaches an integrated circuit (three dimensional composite circuit board) 50 including a nexus (section) G, a first circuit board H, and a second circuitPage 3 of 5Docket No.: 356416US04CON (203-10900 PCT US CON II) Preliminary Amendmentboard F, the first and second circuit boards H & F being electrically and mechanically 
But, Lemelson teaches an electronic appliance of an in vivo instrument (catheter) used to inspect body ducts including a motor (or “motor pack”) to provide controlled movement of the instrument to allow inspection of body duct wall and structure and controllably move the instrument through the body duct (c.19:4-17; c.20:8-41).
Thus, it would have been obvious before the effective filing date to modify the cavity of Jang’s integrated circuit to receive a motor pack since Lemelson teaches a motor (or “motor pack”) would have been desirable in an electronic appliance to provide controlled movement of the appliance. 
 Regarding claim 35, Jang’s integrated circuit further includes third and fourth circuit boards J & K each of which being electrically and mechanically coupled to the second circuit board F on opposing sides of the second circuit board (Fig.5b).  
Regarding claim 36, in Jang the first, second, third, and fourth circuit boards H, F, J & K are “parallel with one another” [sic] and extend distally from the nexus G when the integrated circuit is in the assembled configuration (i.e., when boards and nexus form three dimensional box shape; Fig.7; c.4:39-c.5:19; c.5:30-39). 

Regarding claim 38, Jang’s integrated circuit is configured to transition between the assembled configuration (Fig.7) and a pre-assembled configuration (Fig.5b), in which the first and second circuit boards F & H and the nexus G are substantially coplanar.  
Regarding claim 40, in the combination, at least one of the nexus G, the first circuit board F, or the second circuit board G of Jang includes at least one electrical connector (Jang, claim 3) configured to electrically interconnect the nexus, the first circuit board, or the second circuit board with at least one electrical component of the instrument drive unit (i.e., motor) of Lemelson.

Allowable Subject Matter
Claims 30-31 & 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach the claimed integrated circuit including, inter alia, 
“wherein each of the first circuit board and the second circuit board has a distal end portion configured to selectively mechanically and electrically engage a motor assembly of a motor pack of an instrument drive unit” (claim 30); or


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The preamble statement is understood as a statement of intended use and is not considered a limitation; MPEP 2111.02(II).
        2 The preamble statement is understood as a statement of intended use and is not considered a limitation; MPEP 2111.02(II).
        3 The preamble statement is understood as a statement of intended use and is not considered a limitation; MPEP 2111.02(II).
        4 The preamble statement is understood as a statement of intended use and is not considered a limitation; MPEP 2111.02(II).
        5 The preamble statement is understood as a statement of intended use and is not considered a limitation; MPEP 2111.02(II).
        6 The preamble statement is understood as a statement of intended use and is not considered a limitation; MPEP 2111.02(II).